The reasoning of my dissenting opinion in State v.Byington is to a large extent applicable here. The principal difference in the two cases is that in this case the court must have been well aware of the criminal implications involved at the time he called defendant herein to testify at the contempt proceedings, and most certainly as a matter of good practice, if not as a matter of law, should have advised her of constitutional privilege against self-incrimination. But it must be further observed that in this case no grounds of objection whatsoever
were stated by counsel for defendant to the admission in evidence of the transcript of the contempt proceedings. Counsel merely objected generally, without stating any grounds. Consequently, the ruling of the trial court admitting it in evidence should not be available to defendant as grounds for reversal. I therefore dissent. *Page 411